Case 1:20-cv-03747-NRN Document 105 Filed 06/03/21 USDC Colorado Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-03747

KEVIN O’ROURKE, et al.,

Plaintiffs,

v.

DOMINION VOTING SYSTEMS INC., et al.,

Defendants.


         UNOPPOSED MOTION FOR EXTENSION OF TIME FOR PLAINTIFFS
               TO FILE RESPONSE TO MOTION FOR SANCTIONS
                 FILED BY DOMINION VOTING SYSTEMS, INC.


        COME NOW the Plaintiffs, by and through counsel, and hereby respectfully requests that

the Court extend the time necessary to file a response to the motion for sanctions filed by

Defendant, DOMINION VOTING SYSTEMS INC., by seven days, to allow counsel to file a

response up to and including Thursday, June 10, 2021.

        As grounds therefore, undersigned counsel states as follows:

        1.     On May 13, 2021, Defendant, DOMINION VOTING SYSTEMS INC.

(Dominion) filed a motions for sanctions against Plaintiffs’ counsel.

        2.     Accordingly, the response would be due on Thursday, June 3, 2021.

        3.     Undersigned counsel was in a jury trial on Friday, May 21, 2021. Additionally, on

top of an ordinarily busy practice, undersigned counsel is currently finishing an Opening Brief

for filing in the Colorado Court of Appeals, to be filed on this day of June 3, 2021.

        4.     Further, undersigned counsel had jury trial on this day, June 3, 2021, which

concluded in the late afternoon.

                                                 1
Case 1:20-cv-03747-NRN Document 105 Filed 06/03/21 USDC Colorado Page 2 of 3




       5.      Undersigned counsel completed over 20 hours of CLE courses over the last ten

days, which were required to be completed by Monday, May 31, 2021.

       6.      In light of the time necessary to adequately and effectively perform the other tasks

cited above, undersigned counsel has been unable to complete the necessary research and writing

to the response due.

       7.      The Court has recently set the matter for a hearing in July 2021. Accordingly, a

short extension of time to allow counsel to file a responsive pleading to the motion will not

prejudice Dominion in any way.

       8.      The Plaintiffs have never ask for any other extensions of time, and would

otherwise not ask unless absolutely necessary.

       9.      The Pennsylvania Attorney General also filed a motion for sanctions, the

response to which is due next Thursday on June 10, as well.

       10.     Undersigned counsel met and conferred with opposing counsel, Stan Garnett,

Esq., via email communication, yesterday, June 2, 2021, and his client, Dominion, has no

objection to this motion.

       Respectfully submitted this 3rd day of June, 2021.

       PLAINTIFFS COUNSEL:

       s/ Gary D. Fielder
       Gary D. Fielder (CO 19757)
       LAW OFFICE OF GARY FIELDER
       1444 Stuart St.
       Denver, CO 80204
       (720) 306-0007
       gary@fielderlaw.net




                                                 2
Case 1:20-cv-03747-NRN Document 105 Filed 06/03/21 USDC Colorado Page 3 of 3




                              CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on June 3rd 2021, a copy of the foregoing
document was electronically filed with the Court using the CM/ECF system which will send
notification of such filing to all counsel of record.

s/ Gary D. Fielder
Gary D. Fielder (CO 19757)
1444 Stuart St.
Denver, CO 80204
(720)306-0007
gary@fielderlaw.net




                                             3
